Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Anderson on 6/1/2021.

The application has been amended as follows: 
The title of the specification on page 1 line 1, has been amended as follows:

“METHOD AND SYSTEM FOR GENERATING PROGRAM CODE MODIFIED BY RULE SETS”


	Claims are amended as follows:
	
1. (Amended) A method for generating program code based on one or more blocks of a block diagram in a technical computing environment, the technical computing environment comprising a model editor, a data definition tool and a code generator, the technical computing environment being executed by at least one processor of a host computer, the method comprising:

retrieving generation settings for each block variable in the block diagram including the first block variable and the second block variable from the data definition tool, the generation settings comprising a scope of the variable;
determining for each block variable in the block diagram whether a modification rule set is referenced in the generation settings for the block variable, wherein each of the first block variable and the second block variable reference a modification rule set;
retrieving each referenced modification rule set of the first block variable and the second block variable from the data definition tool, the modification rule set comprising a plurality of corresponding modification rules that each comprise a filter condition and one or more code changes, the corresponding modification rules comprising different filter conditions and similar code changes, wherein a default modification rule is applied to variables not referencing a modification rule or a modification rule set;
generating program code based on the block diagram and the generation settings by generating an intermediate representation of the block diagram, applying at least one optimization to the intermediate representation and translating the optimized intermediate representation to the program code in a programming language; [[and]]

program code,
wherein applying the referenced modification rule set comprises sequentially applying unprocessed modification rules in the modification rule set until a filter condition of one modification rule is fulfilled for the block variable or no unprocessed modification rules remain in the modification rule set, wherein applying a modification rule comprises verifying that the filter condition of that modification rule is fulfilled for the block variable and applying the one or more code changes of that modification rule to each occurrence of the variable in the generated program code to form modified program code; and

compiling the modified program code.


2. (Previously Presented) The method of claim 1, wherein verifying that the filter condition is fulfilled for a variable comprises determining that a data type of the variable includes at least one of matching a predefined data type, determining that a width of the variable matches a predefined width, and determining that a scope of the variable matches a predefined scope.


(Previously Presented) The method of claim 1, wherein the code changes of the modification rule in the modification rule set comprise adding at least one common letter, wherein the filter conditions differ for each modification rule in the modification rule set.

(Previously Presented) The method of claim 1, wherein high-level properties of a variable, including a scope or whether to initialize the variable, are selected by a user by creating or choosing a corresponding generation setting, and
wherein low-level properties of the variable depending on parameters, including a width of the variable, are set via the modification rule.

(Previously Presented) The method of claim 1, wherein the code changes of the modification rule comprise adding a string, the string comprising at least one of a name macro, and a compiler directive, including a pragma for a C preprocessor.

(Previously Presented) The method of claim 5, further comprising evaluating the name macro, wherein evaluating the name macro comprises adding an identifier based at least partially on properties of the block diagram, including a hierarchical location of the block in a hierarchical block diagram.

(Previously Presented) The method of claim 1, wherein the modification rule comprises different code changes for different classes of occurrences of the block variable in the generated code, wherein the classes of occurrences comprise at least any one of a declaration of the block variable, a definition of the block variable, a read access to the block variable, and a write access to the block variable.

(Previously Presented) The method of claim 1, wherein the code changes for an occurrence of the block variable comprise adding at least one of a first string, 

(Previously Presented) The method of claim 8, wherein adding a first string before the occurrence of the block variable comprises at least one of adding the first string one line before the occurrence and before a group of lines comprising the occurrence and wherein adding the second string after the occurrence comprises at least one of adding the second string one line after the occurrence and after a group of lines comprising the occurrence.

(Original) The method of claim 1, wherein the code changes comprise adding a compiler directive indicating a memory section before the definition of the variable, the method further comprising compiling the generated program code and linking object files resulting from the compilation, wherein linking comprises sorting variables according to the indicated memory sections.

(Amended) A method for programming an electronic control unit, the method being carried out by at least one processor of a host computer connected to the electronic control unit, a technical computing environment comprising a model editor, a data definition tool and a code generator being installed on the host computer, the method comprising
opening the block diagram in the model editor, the block diagram comprising one or more blocks, at least one block comprising a block variable, the block diagram comprising a first block variable and a second block variable;

determining for each block variable in the block diagram whether a modification rule set is referenced in the generation settings for the block variable, wherein each of the first block variable and the second block variable reference a modification rule set;
retrieving each referenced modification rule set of the first block variable and the second block variable from the data definition tool, the modification rule set comprising a plurality of corresponding modification rules that each comprise a filter condition and one or more code changes, the corresponding modification rules comprising different filter conditions and similar code changes, wherein a default modification rule is applied to variables not referencing a modification rule or a modification rule set;
generating program code based on the one or more blocks of the block diagram and the generation settings by generating an intermediate representation of the block diagram, applying at least one optimization to the intermediate representation and translating the optimized intermediate representation to the program code in a programming language;
applying, for each block variable that references a modification rule set, the referenced modification rule set to the block variable in the generated program code, wherein applying the referenced modification rule set comprises sequentially applying unprocessed modification rules in the modification rule set until a filter generated program code defining the block variable forming modified program code, wherein the code changes comprise adding a compiler directive;
compiling the modified program code, wherein compiling the modified program

code comprises linking object files and choosing a memory location for the block variable based on the compiler directive; and
writing the compiled program code on a non-volatile memory of the electronic control unit.

(Original) A non-transitory computer readable medium containing instructions that, when executed by a microprocessor of a computer system, cause the computer system to carry out the method according to claim 1.

(Original) A computer system comprising:

a host computer, the host computer comprising a microprocessor, a random access memory, a graphics controller connected to a display, a serial interface connected to at least one human input device, and a nonvolatile memory, in particular a hard disk or solid state disk, the nonvolatile memory comprising instructions that, when executed by the microprocessor, cause the computer system to carry out the method according to claim 1.

14. (Original) The computer system of claim 13, further comprising an embedded system connected to the host computer, the embedded system comprising a target processor.

15-20. (Cancelled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805.  The examiner can normally be reached on Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MARK A. GOORAY
Examiner
Art Unit 2199